        Case 1:17-cv-01574-RCL Document 114-2 Filed 09/15/19 Page 1 of 21




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


NATIONAL TRUST FOR HISTORIC                          )
PRESERVATION IN THE UNITED STATES                    )
                                                     )
and                                                  )
                                                     )
ASSOCIATION FOR THE PRESERVATION                     )
OF VIRGINIA ANTIQUITIES                              )
                                                     )
        Plaintiffs,                                  )
                                                     )
               v.                                    )       Civ. No. 1:17-cv-01574-RCL
                                                     )
TODD T. SEMONITE, Lieutenant General                 )
Chief of Engineers and Commanding General,           )
U.S. Army Corps of Engineers                         )
                                                     )
and                                                  )
                                                     )
ROBERT M. SPEER                                      )
Acting Secretary of the Army                         )
                                                     )
        Defendants.                                  )


                  DECLARATION OF MATTHEW G. ADAMS IN
      SUPPORT OF PLAINTIFFS’ SUR-REPLY IN OPPOSITION TO DEFENDANTS’
                 MOTIONS FOR REMAND WITHOUT VACATUR


        I, Matthew G. Adams, declare as follows:

        1.      I am a partner at the law firm of Dentons LLP, and counsel for the National Trust

for Historic Preservation in the United States and the Association for the Preservation of Virginia

Antiquities (“Plaintiffs”) in this matter.




                                                1
Case 1:17-cv-01574-RCL Document 114-2 Filed 09/15/19 Page 2 of 21
Case 1:17-cv-01574-RCL Document 114-2 Filed 09/15/19 Page 3 of 21




                        Exhibit A
           Case 1:17-cv-01574-RCL Document 114-2 Filed 09/15/19 Page 4 of 21
                                                                 PJM Interconnection, L.L.C.
                                                                 2750 Monroe Boulevard
                                                                 Audubon, PA 19403

                                                                 Steven R. Pincus
                                                                 Associate General Counsel
                                                                 T: (610) 666-4438 ǀ F: (610) 666-8211
                                                                 steven.pincus@pjm.com




February 8, 2019

The Honorable James Richard Perry
Secretary of the Energy
United States Department of Energy
1000 Independence Ave, SW
Washington, DC 20585

Re:        Order No. 202-18-6 Renewal Application Filing

Dear Secretary Perry:

           Pursuant to Section 202(c) of the Federal Power Act (“FPA”),1 Section 301(b) of the

Department of Energy Organization Act,2 the Department of Energy’s (“DOE”) Rules of

Practice and Procedure3 and Order No. 202-18-6 issued on December 6, 2018, by the Secretary

of Energy (“Secretary”), PJM Interconnection, L.L.C. (“PJM”) respectfully submits a request for

a 30-day renewal of Order No. 202-18-6 to address a continuing emergency in the North

Hampton Roads area of Virginia due to the shortage of electric energy and the shortage of

facilities for the generation and transmission of electric energy. PJM incorporates by reference

PJM’s initial application submitted on June 13, 2017, and all attachments and appendices thereto

(the “June 13 Application”). PJM also incorporates by reference (i) PJM’s renewal applications

submitted: August 24, 2017 (the “August 24 Application”), November 29, 2017 (the “November

29 Application”), February 20, 2018 (the “February 20 Application”), May 21, 2018 (the “May

21 Application”), August 17, 2018 (the “August 17 Application”), November 13, 2018 (the
1
    16 U.S.C. § 824a(c).
2
    42 U.S.C. § § 7101 and 7151(b).
3
    16 C.F.R. §§ 205.370, 205.371 and 205.372 and 205.373.
          Case 1:17-cv-01574-RCL Document 114-2 Filed 09/15/19 Page 5 of 21
Honorable James Richard Perry
February 8, 2019
Page 2



“November 13 Application”) and all attachments and appendices thereto (collectively “Renewal

Applications”); and (ii) the compliance reports submitted to the DOE by PJM and Virginia

Electric and Power Company (“Dominion Energy Virginia”) concerning the operations and

associated emission and water usage data and/or schedule estimate changes referenced below.

PJM respectfully requests that the Secretary grant this renewal application prior to the expiration

of the current order (i.e. prior to March 8, 2019) for the 30 day period March 9, 2019 through

April 8, 2019.4

      I. BACKGROUND

           A. The June 13 Application

           In the June 13 Application, PJM stated the need to request renewals of the Order No.

202-17-2 issued on June 16, 2017 on a rolling basis until the PJM ordered Regional

Transmission Expansion Planning Process (“RTEPP”) Skiffes Creek Transmission Project is

placed into service, which was originally anticipated to be completed in 18-20 months once all

permits are issued.5 In Order No. 202-17-2, the Secretary determined “that an emergency exists

in the Commonwealth of Virginia due to a shortage of electric energy, a shortage of facilities for

the generation of electric energy, and other causes, and that issuance of this Order will meet the

emergency and serve the public interest.”6 In doing so, the Secretary directed Dominion Energy


4
  As explained below, the outage schedule for the Skiffes Creek Transmission Project is currently scheduled to be
completed on February 28, 2019; however, given the possibility of construction or other project delays, PJM
requests an additional 30 day renewal period to address any unforeseen project difficulties and the ongoing
emergency until the Skiffes Creek Transmission Project is completed.
5
 As discussed below, PJM and Dominion Energy Virginia submitted reports updating the outage schedule for the
Skiffes Creek Transmission Project in accordance with the Secretary’s directives.
6
    Order No. 202-17-2, page 1.
          Case 1:17-cv-01574-RCL Document 114-2 Filed 09/15/19 Page 6 of 21
Honorable James Richard Perry
February 8, 2019
Page 3



Virginia to operate Yorktown Units 1 and 2 as directed by PJM as needed to address reliability

issues for the initial 90-day period, June 16, 2017 to September 14, 2017, or any renewal

thereof.7      The Secretary also directed PJM and Dominion Energy Virginia to develop and

implement a dispatch methodology and submit it to the DOE upon implementation.8                           The

dispatch methodology was submitted by PJM on June 27, 2017.

           B. The Renewal Applications.

           In the Renewal Applications, PJM submitted requests for 90 day renewals of DOE Order

Nos. 202-17-2 (issued June 16, 2017), 202-17-4 (issued September 14, 2017), 202-18-2 (issued

December 13, 2017), 202-18-3 (issued March 13, 2018), 202-18-4 (issued June 8, 2018), 202-18-

5 (issued September 5, 2018), and 202-18-6 (issued December 6, 2018) successively

(collectively the “Renewal Orders”).           The Renewal Applications requested orders of the

Secretary under Section 202 (c) of the FPA which provided among other things that an

emergency continued to exist in the Commonwealth of Virginia due to a shortage of electric

energy, a shortage of facilities for the generation of electric energy, and other causes, and that

issuance of a renewal order will meet the emergency and serve the public interest for another 90

renewal period. Following each Renewal Application the Secretary issued the Renewal Orders

determining “that an emergency continues to exist in the North Hampton Roads area of Virginia

due to a shortage of electric energy and a shortage of facilities for the generation and

transmission of electric energy.”9


7
    Order No. 202-17-2, page 2.
8
    Order No. 202-17-2, page 2.
9
 Order No. 202-17-2, page 1; Order No. 202-17-4 page 1; Order No. 202-18-2 page 1; Order No. 202-18-3 page 1;
Order No. 202-18-4 page 1; Order No. 202-18-5 page 1; and Order No. 202-18-6 at page 1.
           Case 1:17-cv-01574-RCL Document 114-2 Filed 09/15/19 Page 7 of 21
Honorable James Richard Perry
February 8, 2019
Page 4



           C. The November 13 Application for Renewal of Order No. 202-18-5.

           In response to the most recent prior renewal application (i.e. the November 13

Application), the Secretary issued Order No. 202-18-6 which determined “that an emergency

continues to exist in the North Hampton Roads area of Virginia due to a shortage of electric

energy and a shortage of facilities for the generation and transmission of electric energy.”10

Thus, the Secretary granted PJM’s November 13 Application allowing operation of Yorktown

Units 1 and 2, for an additional 90-day period to expire on March 8, 2019.11 Order No. 202-18-6

directs any renewal request must be submitted at least 21 calendar days before Order No. 202-

18-6 expires.12 Since Order No. 202-18-6 expires on March 8, 2019, PJM respectfully submits

this renewal request.13

           D. Compliance Reports.

           In compliance with the Secretary’s reporting directives, PJM and Dominion Energy

Virginia have submitted the following reports:

           1. On September 28, 2017, PJM and Dominion Energy Virginia submitted a report
              regarding PJM’s dispatch and the associated operations of Yorktown Units 1 and/or
              2.
           2. On August 22, 2017, PJM and Dominion Energy Virginia submitted a report
              regarding PJM’s dispatch and the associated operations of Yorktown Units 1 and/or
              2.




10
     Order No. 202-18-6, page 1.
11
     Order No. 202-18-6, page 2.

12
     Order No. 202-18-6, page 2, paragraph D.
13
     DOE staff requested PJM file this renewal application on February 8, 2019.
       Case 1:17-cv-01574-RCL Document 114-2 Filed 09/15/19 Page 8 of 21
Honorable James Richard Perry
February 8, 2019
Page 5



        3. On October 12, 2017, PJM and Dominion Energy Virginia submitted a report revising
           the Skiffs Creek Transmission Project construction schedule and providing associated
           emission estimates.
        4. On November 9, 2017, PJM and Dominion Energy Virginia submitted a report
           regarding PJM’s dispatch and the associated operations of Yorktown Units 1 and/or
           2.
        5. On March 16, 2018, PJM and Dominion Energy Virginia submitted a report updating
           the outage schedule for the Skiffes Creek Transmission Project.
        6. On April 25, 2018, PJM and Dominion Energy Virginia submitted a report regarding
           a test run of Yorktown Units 1 and 2 on April 11, 2018.
        7. On May 9, 2018, PJM and Dominion Energy Virginia submitted a report regarding
           PJM’s dispatch and the associated operations of Yorktown Units 1 and/or 2.
        8. On June 6, 2018, PJM and Dominion Energy Virginia submitted a report regarding
           PJM’s dispatch and the associated operations of Yorktown Units 1 and/or 2.
        9. On June 20, 2018, PJM and Dominion Energy Virginia submitted a report regarding
           PJM’s dispatch and the associated operations of Yorktown Units 1 and/or 2.
        10. On July 3, 2018, PJM and Dominion Energy Virginia submitted a report updating the
            construction schedule for the Skiffes Creek Transmission Project for the Yorktown-
            Lanexa 34 115 kV Transmission Line which did not change the runtime estimates for
            the Yorktown units.
        11. On July 3, 2018, PJM and Dominion Energy Virginia submitted a report regarding
            PJM’s dispatch and the associated operations of Yorktown Units 1 and/or 2.
        12. On July 18, 2018, PJM and Dominion Energy Virginia submitted a report regarding
            PJM’s dispatch and the associated operations of Yorktown Units 1 and/or 2.
        13. On September 12, 2018, PJM and Dominion Energy Virginia submitted a report
            regarding PJM’s dispatch and the associated operations of Yorktown Units 1 and/or
            2.
        14. On September 26, 2018, PJM and Dominion Energy Virginia submitted a report
            regarding PJM’s dispatch and the associated operations of Yorktown Units 1 and/or
            2.
        15. On October 2, 2018, PJM and Dominion Energy Virginia submitted a report revising
            the Skiffs Creek Transmission Project construction schedule and providing associated
            emission estimates.
        16. On October 10, 2018, PJM and Dominion Energy Virginia submitted a report
            regarding PJM’s dispatch and the associated operations of Yorktown Units 1 and/or
            2.
        Case 1:17-cv-01574-RCL Document 114-2 Filed 09/15/19 Page 9 of 21
Honorable James Richard Perry
February 8, 2019
Page 6



        17. On October 24, 2018, PJM and Dominion Energy Virginia submitted a report
            regarding PJM’s dispatch and the associated operations of Yorktown Units 1 and/or
            2.
        18. On November 7, 2018, PJM and Dominion Energy Virginia submitted a report
            regarding PJM’s dispatch and the associated operations of Yorktown Units 1 and/or
            2.
        19. On December, 19 2018, PJM and Dominion Energy Virginia submitted a report
            regarding PJM’s dispatch and the associated operations of Yorktown Units 1 and/or
            2.
        20. On December 26, 2018, PJM and Dominion Energy Virginia submitted a report
            updating the Skiffs Creek Transmission Project construction schedule.14


     II. RENEWAL REQUEST

        As stated in the June 13 Application, the Skiffes Creek Transmission Project was

originally expected to be completed and placed into service approximately 18-20 months after

receipt of all applicable permits. On December 26, 2018, PJM and Dominion Energy Virginia

reported to the Secretary confirming at that time that the construction schedule for the Skiffes

Creek Transmission Project is estimated to be complete by March 31, 2019. Dominion Energy

Virginia recently notified PJM of 2 successive changes to the estimated Skiffes Creek

Transmission Project completion date:

        1. On January 22, 2019, Dominion Energy Virginia notified PJM that the Skiffes Creek
           Transmission Project completion date moved up from March 31, 2019, to March 8,
           2019;15 and

        2. On February 6, 2019, Dominion Energy Virginia notified PJM that the Skiffes Creek
           Transmission Project completion date moved up from March 8, 2019, to February 28,
           2019.16


14
  There were no associated emission estimates changes for Yorktown Units 1 and 2 reported as a result of this
construction schedule update.
15
  There are no associated emissions estimates for Yorktown Units 1 and 2 as a result of this construction schedule
change.
       Case 1:17-cv-01574-RCL Document 114-2 Filed 09/15/19 Page 10 of 21
Honorable James Richard Perry
February 8, 2019
Page 7




         Nonetheless, due to the possibility of unforeseen delays in construction or other project

delays, the emergency continues to exist in the Commonwealth of Virginia due to a shortage of

electric energy, a shortage of facilities for the generation of electric energy, and other causes, and

that issuance of a renewal order is needed address any unforeseen project difficulties and to meet

the ongoing emergency and serve the public interest for an additional 30 day renewal period. In

accordance with the Secretary’s directives, PJM and Dominion Energy Virginia will report on

changes to the Skiffes Creek Transmission Project construction schedule and revised outage

schedules as necessary and appropriate. When the Skiffes Creek Transmission Project is

completed, PJM will immediately notify the Secretary and DOE legal staff in writing via

electronic mail.

        Therefore, given the extended nature of the emergency, the emergency continues to exist

as set forth in the initial June 13 Application and the Renewal Applications and as determined by

the Secretary in the Renewal Orders until such time as PJM notifies the Secretary that the Skiffs

Creek Transmission Project is completed. PJM respectfully requests that the Secretary grant this

renewal application prior to the expiration of the current order (i.e. prior to March 9, 2019) under

Section 202 (c) of the FPA.

        PJM requests that the renewal order provide as follows:
        (i)      That an emergency continues to exist in the North Hampton Roads area of
                 Virginia due to a shortage of electric energy and a shortage of facilities for the
                 generation and transmission of electric energy and that issuance of a renewal
                 Order will meet the emergency and serve the public interest;



16
  There are no associated emissions estimates for Yorktown Units 1 and 2 as a result of this construction schedule
change.
          Case 1:17-cv-01574-RCL Document 114-2 Filed 09/15/19 Page 11 of 21
Honorable James Richard Perry
February 8, 2019
Page 8



           (ii)     From March 9, 2018 to April 8, 2019 (or sooner if PJM notifies the Secretary that
                    the Skiffs Creek Transmission Project is completed), Dominion Energy Virginia
                    shall operate Yorktown Units 1 and/or 2 as directed by PJM as needed to maintain
                    grid reliability or for local area transmission issues.
           (iii)    The limitations on operations and reporting requirements for operations and
                    estimated emissions ensure, to the maximum extent practicable, consistency with
                    applicable laws and regulations and transparency of implementation;
           (iv)     Consistent with the dispatch methodology submitted by PJM on June 27, 2017,
                    good utility practice and the PJM Tariff, PJM and Dominion Energy Virginia
                    shall exhaust all reasonably and practically available resources including demand
                    response and identified behind-the-meter generation resources to the extent that
                    such resources address maintenance of grid reliability, prior to operating
                    Yorktown Units 1 and/or 2;17
           (v)      Dominion Energy Virginia shall continue to follow the dispatch methodology
                    submitted by PJM on June 27, 2017; Every two weeks, PJM and Dominion
                    Energy Virginia shall report all dates on which Yorktown Units 1 and/or 2 are
                    operated as well as the estimated emissions and water usage date for those dates;
           (vi)     In the event that the outage schedule or estimates change from those presented in
                    the renewal application, PJM and/or Dominion Energy Virginia shall also provide
                    updated outages schedules and associated Yorktown Units 1 and 2 emission
                    estimates within 2 weeks of such change;
           (vii)    PJM and Dominion Energy Virginia shall immediately file a report notifying the
                    Secretary when the Skiffes Creek Transmission Project is completed and
                    Yorktown Units 1 and 2 operations will no longer be required to maintain grid
                    reliability or for local area transmission issues; and
           (viii)   In the event the Skiffes Creek Transmission Project is not expected to be
                    completed by March 8, 2019, PJM may file a request for a renewal order no later
                    than March 18, 2019.
                                                        Respectfully submitted,

                                                         /s/ Steven R. Pincus

                                                        Steven R. Pincus
                                                        Associate General Counsel
                                                        PJM Interconnection, L.L.C.
                                                        Craig Glazer
                                                        VP, Federal Government Policy
                                                        PJM Interconnection, L.L.C.

17
     See Footnote 10.
       Case 1:17-cv-01574-RCL Document 114-2 Filed 09/15/19 Page 12 of 21
Honorable James Richard Perry
February 8, 2019
Page 9




Cc (via electronic mail): Pat Hoffman, U.S. Department of Energy
                          Catherine Jereza, U.S. Department of Energy
                          Rakesh Batra, U.S. Department of Energy
                          Michael C. Regulinski, Dominion Energy Services, Inc.
                          Casey Roberts, Sierra Club Environmental Law Program
Case 1:17-cv-01574-RCL Document 114-2 Filed 09/15/19 Page 13 of 21




                         Exhibit B
                            Case 1:17-cv-01574-RCL Document 114-2 Filed 09/15/19 Page 14 of 21
Dominion claimed excess profits of $277 million in 2018, according to SCC report | Virginia Politics | richmond.com                                   9/15/19, 6(43 PM




  https://www.richmond.com/news/virginia/government-politics/dominion-claimed-excess-profits-of-million-in-according-to-scc/article_791e00bb-8c0e-53fe-b3ee-
  d540b5876f7b.html

   FEATURED


  Dominion claimed excess profits of $277 million in 2018, according to SCC report
  By MEL LEONOR Richmond Times-Dispatch Aug 29, 2019




  Thomas F. Farrell II, Dominion Energyʼs CEO, spoke in July at a groundbreaking for the utilityʼs offshore wind project.
  MICHAEL MARTZ/TIMES-DISPATCH


  Dominion Energy claimed excess profits of $277.3 million in 2018, a return of 13.47%, topping the 9.2%
  approved by regulators for most of Dominionʼs spending, according to an update on the state of electric
  regulation published Thursday.


  The report compiled by the State Corporation Commission also shows that typical residential bills of
  Dominion Energy customers in Virginia have increased 26% since 2007 — from $90.59 to $113.76 —
  but are down $2.76 from last year.


  The figures, part of an annual review by the commission of Dominionʼs earnings to state lawmakers,
  come as the state monitors the rollout of a contentious law passed in 2018 that reconfigured how
  Dominion handles overearnings.




https://www.richmond.com/news/virginia/government-politics/dominion…according-to-scc/article_791e00bb-8c0e-53fe-b3ee-d540b5876f7b.html                         Page 1 of 4
                         Case 1:17-cv-01574-RCL Document 114-2 Filed 09/15/19 Page 15 of 21
Dominion claimed excess profits of $277 million in 2018, according to SCC report | Virginia Politics | richmond.com                     9/15/19, 6(43 PM




  As part of the new law, the Richmond-based electric monopoly will be allowed to divert excess earnings
  into new capital investments that modernize the stateʼs electric grid and boost renewables, instead of
  refunding the money to ratepayers or reducing electricity rates.


  At the same time, the utility is seeking to up its rate of return to 10.75% in a case pending before the
  commission.


  According to Thursdayʼs report, the combined overearnings from 2017 and 2018 that would qualify for
  customer refunds amount to $379.7 million — though thatʼs not what Dominion is planning to do.


  In explaining Thursdayʼs excess earning figures, Dominion Energy spokeswoman Audrey Cannon said
  the company has “already identified more than $750 million to spend on our offshore wind pilot and
  smart meters,” that will improve energy generation and delivery.


  Environmental and consumer advocacy groups criticized the regulatory system and business model
  that they say overcharges ratepayers without hope for a refund.


  “Dominion Energy is cheating Virginia customers out of hundreds of millions of dollars in refunds,” said
  Clean Virginia Executive Director Brennan Gilmore. “Itʼs time to empower regulators to return
  Dominionʼs excess profits to its customers.”


  The office of Attorney General Mark Herring also chided the policy and Dominionʼs overearnings.


  “These numbers confirm AG Herring was correct when he warned that rates have been locked in at
  levels that are too high and that significant portions of power companies operations have been
  removed from adequate oversight,” Herring spokeswoman Charlotte Gomer said.


  Last month, Dominion kicked off construction on a 12-megawatt offshore wind pilot project 27 miles off
  the coast of Virginia Beach. The project, which Gov. Ralph Northam hailed and was reluctantly
  approved by the SCC, will cost $300 million. Dominion plans to pay for the cost of the project through
  excess earnings, company officials said.


  Dominion has also begun to invest in installing smart meters for 1.4 million customers, which it says will
  improve the customer experience. Further plans for how it will spend excess earnings on work to
  modernize Virginiaʼs electric grid are ongoing, and a proposal on the topic is expected to be filed with
  the SCC in the fall.


  “The SCC has approved our investments in an offshore wind pilot project, and cyber and physical
  security enhancements to the energy grid,” said Cannon, the Dominion spokeswoman. “Reinvesting the
  revenue identified by the SCC today will enable us to give our customers what they want while also
  keeping rates low.”



  The report also offers a snapshot into the future that warns of higher bills for customers.



https://www.richmond.com/news/virginia/government-politics/dominio…according-to-scc/article_791e00bb-8c0e-53fe-b3ee-d540b5876f7b.html        Page 2 of 4
                        Case 1:17-cv-01574-RCL Document 114-2 Filed 09/15/19 Page 16 of 21
Dominion claimed excess profits of $277 million in 2018, according to SCC report | Virginia Politics | richmond.com                     9/15/19, 6(43 PM


  The commission reiterates to lawmakers that plans by Dominion to invest roughly $16 billion in capital
  projects it plans to recover from ratepayers could lead to typical residential bill increases of $29.37 per
  month by 2023.


  That does not include a $3.23 monthly increase to the typical bill that will pay for the cleanup of the
  stateʼs legacy coal ash, nor any costs to be borne by the utility under new carbon regulations approved
  in the spring.


  As it touts regionally low electricity rates, Dominion has argued that factors such as lesser reliance on
  fuel will lower costs and mitigate bill increases, projections the SCC said Thursday “may be likely to
  happen, but some are speculative.”


  Dominion announces school bus project


  Also Thursday, Dominion announced plans to deploy electric school buses across Virginia aimed at
  reducing emissions. Dominion said the buses will also save school districts on fuel and maintenance
  expenses.


  Dominion is accepting bids from bus manufacturers to deliver 50 buses to school districts by the end of
  2020. Dominion will then seek state approval to expand the program to 1,000 buses by 2025. By 2030,
  Dominion is hoping to replace all operating diesel-powered buses with its electric fleet.


  “Weʼre committed to lowering our carbon emissions, but we canʼt do it alone. Transportation is the
  number one source of carbon emissions in the U.S., and by partnering with this industry, we can
  expedite the development of innovative, cleaner, more sustainable solutions,” said Dominion Energy
  CEO Thomas F. Farrell II.


  Gov. Ralph Northam praised the program Thursday, saying that his administration is looking forward to
  “working with Dominion as they bring electric school buses to communities in all corners of our
  commonwealth.”


  The League of Conservation Voters, while supportive of the initiative, took a more skeptical approach.


  “Virginiaʼs children deserve to ride to school without breathing in toxic exhaust fumes, and we support
  Dominionʼs efforts to address that problem,” said Michael Town, executive director of the Virginia
  organization. “But we shouldnʼt lose sight of the fact that this is the same electric monopoly that burns
  coal and other harmful fossil fuels .”


  Town added that the announcement was “suspiciously timed” with the release of Thursdayʼs SCC
  report.


  “We can only hope that Dominionʼs efforts to clean up school buses are earnest and not the latest in a
  series of ploys to profit more at Virginiansʼ expense,” he said.


  Leaders from school districts can hear more about the program during a tele-town hall on Wednesday.




https://www.richmond.com/news/virginia/government-politics/dominio…according-to-scc/article_791e00bb-8c0e-53fe-b3ee-d540b5876f7b.html        Page 3 of 4
                         Case 1:17-cv-01574-RCL Document 114-2 Filed 09/15/19 Page 17 of 21
Dominion claimed excess profits of $277 million in 2018, according to SCC report | Virginia Politics | richmond.com                     9/15/19, 6(43 PM




  mleonor@timesdispatch.com


  (804) 649-6254


  Twitter: @MelLeonor_



  Melhor Leonor




https://www.richmond.com/news/virginia/government-politics/dominio…according-to-scc/article_791e00bb-8c0e-53fe-b3ee-d540b5876f7b.html        Page 4 of 4
Case 1:17-cv-01574-RCL Document 114-2 Filed 09/15/19 Page 18 of 21




                        Exhibit C
                      Case 1:17-cv-01574-RCL Document 114-2 Filed 09/15/19 Page 19 of 21                       9/15/19, 6(43 PM




                                                                          Norfolk District, U.S. Army Corps of Engineers



                                                                          Public Notices


 NAO-2012-00080
 Published June 24, 2019



 June 21, 2019
 CENAO-WRR
 NAO-2012-00080

 FEDERAL PUBLIC NOTICE

 ANNOUNCING A PUBLIC SCOPING MEETING AND PUBLIC COMMENT PERIOD

 The U.S. Army Corps of Engineers (Corps) will prepare an Environmental Impact Statement (EIS)
 to evaluate project alternatives and the public interest review factors for the Virginia Electric Power
 Company (Dominion) proposal known as Surry – Skiffes Creek – Whealton Aerial Transmission
 Line “Project”.

 APPLICANT
 Virginia Electric & Power Company
 c/o: Dominion Energy
 Mr. Robert M. Blue; President & CEO
 701 E. Cary Street; 12th Floor
 Richmond, Virginia 23219

 WATERWAY AND LOCATION OF THE PROPOSED WORK: The Project begins in Surry County
 near Surry Nuclear Power Plant, crosses the James River towards Skiffes Creek in James City
 County, and continues through Newport News, York County, and Hampton to an existing substation
 in Whealton. The Project is located within the Lower James River and Lynnhaven-Poquoson
 watersheds; specifically the James River, Skiffes Creek, Lee-Hall Reservoir, Harwood’s Mill
 Reservoir, Woods Creek, Jones Run, Brick Kiln Creek, Newmarket Creek and Whiteman Swamp.
 Hydrologic Unit Codes 02080206 & 02080108.

 PROPOSED PROJECT: Construct 17 in-stream transmission towers and fender protection

https://www.nao.usace.army.mil/DesktopModules/ArticleCS/Print.aspx?PortalId=31&ModuleId=7194&Article=1885530        Page 1 of 3
                      Case 1:17-cv-01574-RCL Document 114-2 Filed 09/15/19 Page 20 of 21                       9/15/19, 6(43 PM



 systems to support a 500kiloVolt (kV) aerial transmission line over navigable waters and placement
 of 27 transmission towers in non-tidal wetlands. In total, the Project permanently impacts 2712
 square feet (0.06 acres) of subaqueous river bottom and 281 square feet (0.006 acres) of non-tidal
 wetlands, and converts 0.67 acres of palustrine forested non-tidal wetlands to palustrine scrub
 shrub non-tidal wetlands.

 PROJECT PURPOSE AND NEED: Dominion has identified a need for the project. Dominion is
 responsible for supplying power to the North Hampton Roads Load Area (NHRLA) which consists
 of approximately 285,000 customers. This need was previously met through generation from
 Yorktown Power Station (approximately 1,141 MW) and delivery via two transmission corridors. To
 comply with the United States Environmental Protection Agency (EPA) Mercury Air and Toxics
 Standards (MATS) Rule requiring power generation facilities to reduce their toxic air pollutant
 emissions, Dominion is decommissioning the Yorktown Plant. Due to growth within the NHRLA and
 the decommissioning of the Yorktown Plant, Dominion would be unable to maintain compliance with
 the North American Electric Reliability Corporation (NERC) standards after 2021 without additional
 generation or delivery. NERC has confirmed that these standards are absolute requirements that
 have no waiver provision.

 The purpose of the project, as determined by the Corps, is to provide sustainable electrical capacity
 into the NHRLA in a manner that addresses future load growth deficiencies, replaces aging
 infrastructure, complies with Federal regulations (including MATS), and maintains compliance with
 NERC Reliability Standards.

 AUTHORITY: Permits are required pursuant to Section 10 of the Rivers and Harbors Act of 1899
 (33 U.S.C. 403), Sections 401 and 404 of the Clean Water Act (Public Law 95-217) and Title 62.1
 of the Code of Virginia for impacts to jurisdictional wetlands and waters of the United States.

 PUBLIC NOTIFICATION: This notice serves to announce that a Public Scoping meeting will be
 held on July 17, 2019, between 5:00PM – 8:00PM, at the Doubletree by Hilton Williamsburg
 located at 50 Kingsmill Road, Williamsburg, Virginia 23185. The Corps will use the comments
 received through scoping to assist in identifying the significant issues, which should be addressed
 in a Draft Environmental Impact Statement.

 Between the hours of 5:00PM and 8:00PM participants will be able to tour various informational
 displays specific to the project, including alternatives. Representatives from the Corps, along with
 our 3rd Party Contractor Environmental Consulting & Technology, Inc. will be present onsite.
 Information about the project can be found at the following website:
 https://www.nao.usace.army.mil/Missions/Regulatory/SkiffesCreekPowerLine.aspx

 Federal, State and Local agencies as well as private individuals, organizations or groups are invited

https://www.nao.usace.army.mil/DesktopModules/ArticleCS/Print.aspx?PortalId=31&ModuleId=7194&Article=1885530        Page 2 of 3
                      Case 1:17-cv-01574-RCL Document 114-2 Filed 09/15/19 Page 21 of 21                       9/15/19, 6(43 PM



 to attend this meeting. Attendance at the public meeting is not necessary to provide comments,
 however participants will be allowed to leave comments upon exit. The comment period will remain
 open thru August 1, 2019 for the submission of written comments. This is not a public hearing. The
 decision on whether or not to conduct a public hearing will be made at a later date.

 COMMENT PERIOD: Comments on this project should be in writing and can be sent by either
 email to randy.l.steffey@usace.army.mil, or by regular mail, addressed to the Norfolk District, Corps
 of Engineers (ATTN: CENAO-WRR), 803 Front Street, Norfolk, Virginia 23510-1011, and should be
 received by the close of business on August 1, 2019.

 PRIVACY & CONFIDENTIALITY: Comments and information, including the identity of the
 submitter, submitted in response to this Public Notice may be disclosed, reproduced, and
 distributed at the discretion of the U.S. Army Corps of Engineers. Information that is submitted in
 connection with this Public Notice cannot be maintained as confidential by the U.S. Army Corps of
 Engineers. Submissions should not include any information that the submitter seeks to preserve as
 confidential.

 If you have any questions about this project or the permit process, contact:
 Randy Steffey at 757-201-7579 or by email randy.l.steffey@usace.army.mil.

 Attachments:
 Location Map
 Notice of Intent

 Related Story: Location Map
 https://usace.contentdm.oclc.org/utils/getfile/collection/p16021coll7/id/11579
 Related Story: Skiffes Creek Notice of Intent
 https://usace.contentdm.oclc.org/utils/getfile/collection/p16021coll7/id/11578


   Dominion              James River                Surry-Skiffes Creek-Whealton




https://www.nao.usace.army.mil/DesktopModules/ArticleCS/Print.aspx?PortalId=31&ModuleId=7194&Article=1885530        Page 3 of 3
